UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


JESUS GUERRERO-RODRIGUEZ,                        §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:17-CV-69
                                                 §
LIEUTENANT GONZALEZ,                             §
                                                 §
                Defendant.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Jesus Guerrero-Rodriguez filed the above-styled lawsuit. The court previously referred

the case to the Honorable Keith F. Giblin, United States Magistrate Judge. The magistrate judge

has submitted a Report and Recommendation of United States Magistrate Judge recommending that

this case dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received the Report and Recommendation, along with the record and all

available evidence. No objections were filed to the Report and Recommendation.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment shall be entered

dismissing this lawsuit. The dismissal of this lawsuit is based on plaintiff’s failure to provide the

court with a current address. If plaintiff wishes to have the case reinstated on the court’s active

docket, he. may do so by providing a current address within 60 days of the date set forth below.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 29th day of January, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
